DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klaas et al. (US 8608084).
Re claim 1:	Klaas teaches an antenna structure comprising a first base substrate (10), a second base substrate (20), a dielectric layer (30), disposed between the first base substrate and the second base substrate, a plurality of conductive leads (14 and 15) serving as first electrodes disposed on a side of the first base substrate close to the dielectric layer and being spaced apart from one another; and 

Re claim 18:  Klaas teaches a financial card serving as communication device comprising the antenna structure according to claim 1 (see figs. 1-8; col. 4, line 41-col. 6, line 19).
	Re claim 19:	The communication device further comprising a RFID chip (12) serving as a signal circuit and a control unit, the signal circuit is electrically connected with the antenna structure, the control unit is electrically connected with the signal circuit (fig. 2).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Klaas in view of Finn (US 8474726).
Re claims 2-6: The teachings of Klaas have been discussed above.
Although, Klaas teaches the antenna structure, he fails to teach a second electrode.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to duplicate the antenna structures of Klaas as suggested by Finn for boosting/increasing antenna signals. Moreover, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8, and therefore an obvious expedient.
Re claim 7:	Wherein a cross-sectional shape of the first buffer block comprises a rectangular shape as shown in figure 4.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Klaas in view of Parsche et al. (US 2008/0252545).
The teachings of Klaas have been discussed above.
Although, Klaas teaches the antenna structure having the dielectric layer, he fails to teach the dielectric layer comprises liquid crystals.
However, Parsche teaches an antenna assembly (16) comprising a dielectric substrata (18) wherein a liquid crystal polymer (PCL) can be the dielectric substrate (see fig. 1; paragraph 0025).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Parsche to the teachings of Klaas in order to provide stable dielectric value. In fact, using the liquid crystal polymer as the dielectric substrate is well known in the art.
Allowable Subject Matter
Claims 9-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of prior art teaches the particular of the antenna structures such as the antenna structure comprising a retaining wall, a material of the retaining wall, viscosity of a material of the first buffer block is greater than that of the first base substrate, and viscosity of a material of the second buffer block is greater than that of the second base substrate, elasticity modulus of a material of the first buffer block is less than that of the first base substrate, and elasticity modulus of a material of the second buffer block is less than that of the second base substrate,  a material of the first buffer block and/or a material of the second buffer block comprise poly-dimethylsiloxane,  a first control electrode and a second control electrode, orthogonal projections of the first electrodes and the second electrodes on the first base substrate are disposed alternately as set forth in the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Franey et al. (US 6404389) teaches a patch antenna, Lu et al. (US 10637133) teaches an antenna structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401.  The examiner can normally be reached on 7-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.